


110 HR 4234 IH: Food Ingredient Right to Know

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4234
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require that foods containing spices, flavoring, or coloring derived from meat,
		  poultry, or other animal products (including insects) bear labeling stating
		  that fact and their names.
	
	
		1.Short titleThis Act may be cited as the
			 Food Ingredient Right to Know
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Millions of
			 Americans follow certain dietary guidelines for health, religious, and cultural
			 reasons. These individuals depend on ingredient labels for the information they
			 need to abide by these guidelines.
			(2)Under current
			 regulations, food manufacturers are not required to identify the products used
			 in natural or artificial flavorings, colorings, or spices, or some food
			 additives.
			(3)These additives
			 often contain derivatives of meat, poultry, and other animal products, such as
			 insects.
			3.Food labeling;
			 requirement of statement regarding spices, flavoring, and coloring derived from
			 meat, or poultrySection 403
			 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 343) is amended—
			(1)in
			 paragraph (g), by inserting , subject to paragraph (z) before
			 the period at the end;
			(2)in paragraph (i),
			 by inserting , subject to paragraph (z) before the first period;
			 and
			(3)by adding at the
			 end the following paragraph:
				
					(z)If it contains any
				spice, flavoring, or coloring derived from meat, poultry, or any other animal
				product (including insects) unless its labeling bears a statement with
				appropriate prominence on the information panel providing that fact and the
				name of the meat, poultry, or other animal product,
				respectively.
					.
			
